LAMAR BRYANT,
v.
TERRY L. TERRELL AND JENNIFER ALLEMAND, ET AL.
No. 2009 CA 1668.
Court of Appeals of Louisiana, First Circuit.
March 26, 2010.
Not Designated for Publication
LAMAR BRYANT, Kinder, Louisiana, Plaintiff/Appellant, In Proper Person.
JONATHAN R. VINING, Baton Rouge, Louisiana, Counsel for Defendant/Appellee, Louisiana Department of Public Safety and Corrections.
Before: DOWNING, GAIDRY, and McCLENDON, JJ.
GAIDRY, J.

SUMMARY DISPOSITION
The plaintiff, Lamar Bryant, a prisoner in the custody of the Louisiana Department of Public Safety and Corrections (the Department) at Allen Correctional Center, appeals the judgment of the 19th Judicial District Court adopting its commissioner's recommendation and reasons and dismissing his petition for judicial review of the Department's final agency decision rejecting his request for administrative relief. We affirm.
On March 26, 2008, plaintiff filed his petition for judicial review pursuant to La. R.S. 15:1177, naming as defendants the warden and programs manager of Allen Correctional Center. The essence of plaintiff's complaints is that the response to his application for risk review and clemency under La. R.S. 15:574.22 was unreasonably delayed, that the Louisiana Risk Review Panel (the Panel) is non-existent, and that La. R.S. 15:308 and La. R.S. 15:574.22 are unconstitutional as divesting the district courts of jurisdiction and depriving him of access to the courts.
The present litigation is based upon the request for administrative remedy filed by plaintiff with the Corrections Services section of the Department after he delivered his application for risk review and clemency to the warden for mailing to the Panel. The record confirms that the Corrections Services section mailed plaintiffs application to the Panel, which is authorized to make non-binding recommendations to the Louisiana Board of Pardons or the Louisiana Board of Parole. The Department is legislatively required and authorized to adopt and promulgate rules, regulations, and procedures regarding the operations of the Panel. La. R.S. 15:574.22(H). Further, under Department Regulation No. B-01-003(8)(G), recommendations of the Panel are not appealable through the administrative remedy procedure.
We agree with the commissioner's recommendation that the defendants and the Corrections Services section of the Department have no authority regarding the responses and recommendations made by the Panel regarding inmate applications. Finding the commissioner's recommendation and the trial court's judgment adequately explain our decision, we affirm the judgment.

DECREE
We accordingly affirm the judgment of the trial court through this summary disposition, in accordance with Rules 2-16.2(A)(2), (4), (5), (6), (7), (8), and (10) of the Uniform Rules of the Louisiana Courts of Appeal. All costs of this appeal are assessed to the plaintiff, Lamar Bryant.
AFFIRMED.